Citation Nr: 1031656	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 2004 
for the 40 percent evaluation for bladder incontinence.

2.  Entitlement to an effective date earlier than January 16, 
2007 for the 60 percent evaluation for bladder incontinence.

3.  Entitlement to an effective date earlier than January 16, 
2007 for the 60 percent evaluation for bowel incontinence.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to October 
1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In a July 2001 rating decision, the RO granted entitlement to 
service connection for bladder and bowel incontinence, awarding 
20 and 10 percent evaluations, respectively, effective from 
October 18, 1984, the date upon which the RO determined chronic 
compensable bladder and bowel incontinence was established.  The 
Veteran was informed of that determination and his appeal rights 
in an August 2001 letter; he did not appeal the decision and it 
is now final.  38 C.F.R. §§ 20.302, 20.1103.

In January 2007, the Veteran filed a request for increased 
ratings for his bladder and bowel disabilities.  In a June 2007 
rating decision, the RO increased the bladder disability rating 
to 40 percent, effective April 13, 2004, and 60 percent, 
effective January 16, 2007; the RO also increased the bowel 
disability rating to 60 percent, effective January 16, 2007.

In October 2007, the Veteran filed a notice of disagreement (NOD) 
with respect to the effective dates only.  In a January 2008 
rating decision, the RO characterized the issue as "Earlier 
Effective Dates for Both Bowel and Bladder Incontinence, 
currently October 18, 1984" and denied the claims.  The Veteran's 
timely filed NOD contains the following statement: "All I wanted 
was to have my increases to be good to 1984[;] bladder 40% to 
60%[;] bowels 10% to 60%."  

In an April 2009 rating decision, the RO increased the bowel 
disability rating to 100 percent, effective December 9, 2008, and 
continued the 60 percent rating for the bladder disability.

The bladder incontinence issue has been recharacterized to better 
reflect the medical evidence.

On appeal in April 2010, the Board remanded the case so that a 
hearing could be scheduled.  The Veteran withdrew his hearing 
request in writing in May 2010.

The Board also noted that, while the January 2008 
characterization of the issue clearly confused the 
Veteran, it was unclear whether he was alleging clear and 
unmistakable error (CUE) in the July 2001 decision.  The 
Board referred this issue to the AOJ for clarification and 
appropriate action.  The RO did not attempt to clarify 
this issue.  Instead, the RO issued a June 2010 
supplemental statement of the case, which recharacterized 
the issues to include CUE claims  and found no CUE in the 
July 2001 rating decision.  Regardless, the Board still 
does not have jurisdiction over this issue, and it is 
referred to the AOJ for clarification and appropriate 
action, to include providing the Veteran with proper 
notice.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In July 2001, the RO granted service connection for bladder 
and bowel incontinence and assigned 20 and 10 percent 
evaluations, respectively, effective October 18, 1984.  The 
Veteran did not appeal and that decision is now final.

2.  On January 16, 2007, VA received the Veteran's increased 
rating claim for bladder incontinence; the Veteran did not file 
an increased rating claim prior to this date; and it was not 
factually ascertainable within one year prior to the April 13, 
2004 VA examination that the Veteran's service-connected bladder 
incontinence warranted a 40 percent rating.

3.  It was factually ascertainable on December 19, 2006, but no 
earlier, that the Veteran's service-connected bladder 
incontinence required the use of an appliance.

4.  On January 16, 2007, VA received the Veteran's increased 
rating claim for bowel incontinence; the Veteran did not file an 
increased rating claim prior to this date; and it was not 
factually ascertainable within one year prior to January 16, 2007 
that the Veteran's service-connected bowel incontinence warranted 
a 60 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 13, 
2004 for the assignment of a 40 percent disability rating for 
bladder incontinence are not met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(r), 
3.400, 3.152, 3.155, 3.157 (2009).

 2.  An effective date of December 19, 2006, but no earlier, is 
warranted for the assignment of a 60 percent disability rating 
for bladder incontinence.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.400, 4.115a, Diagnostic Code 7512 
(2009).

3.  The criteria for an effective date earlier than January 16, 
2007 for the assignment of a 60 percent disability rating for 
bowel incontinence are not met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(r), 
3.400, 3.152, 3.155, 3.157 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a June 2007 rating decision, the RO increased the ratings for 
bladder incontinence to 40 percent, effective April 13, 2004, and 
60 percent, effective January 16, 2007.  The RO also increased 
the rating for bowel incontinence to 60 percent, effective 
January 16, 2007.  The Veteran filed a notice of disagreement 
with this decision in October 2007 taking issue with the 
effective dates assigned.  A January 2008 letter addressed the 
criteria for assigning effective dates for VA benefits, and a 
February 2009 letter addressed the criteria for assigning 
disability ratings.  The RO sent these letters after the Veteran 
appealed his effective date for the evaluations discussed above.  
While the notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claims were subsequently 
readjudicated in August 2008 and June 2010 statements of the 
case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, VA treatment records, 
assisted the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
severity of the bladder and bowel incontinence, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file.

II.  Analysis

The RO granted service connection for bladder incontinence and 
bowel incontinence in July 2001, assigning 20 percent and 10 
percent evaluations, effective October 18, 1984.  The Veteran did 
not file a notice of appeal; thus, the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  

In January 2007, the Veteran filed an increased rating claim for 
bladder and bowel incontinence.  The RO increased the bladder 
disability rating to 40 percent, effective April 13, 2004, and to 
60 percent, effective January 16, 2007; the RO also increased the 
bowel disability rating to 60 percent, effective January 16, 
2007.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claimed reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 C.F.R. § 
3.152.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a  determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  38 
C.F.R. § 3.1(r).  An informal claim is any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 3.157.  
Once a formal claim for compensation has been allowed, receipt of 
a report of examination by VA, or evidence from a private 
physician, will be accepted as an informal claim for benefits.  
In the case of examination by VA, the date of examination will be 
accepted as the date of receipt of a claim.  The provisions of 
the preceding sentence apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination.  In the case of evidence from a 
private physician, the date of receipt of such evidence by VA 
will be accepted as the date of the claim.  Id.

Effective date earlier than April 13, 2004 for the 40 percent 
evaluation for bladder incontinence

On January 16, 2007, VA received the Veteran's increased rating 
claim for bladder incontinence.  The RO granted an increased 
rating of 40 percent for bladder incontinence based on an April 
13, 2004 VA examination, which showed that the Veteran had to 
change pads as often as three times per day.

In evaluating voiding dysfunction, urinary incontinence warrants 
a 40 percent rating for urine leakage/incontinence requiring the 
wearing of absorbent materials which must be changed 2-4 times 
per day.  38 C.F.R. § 4.115a.

There is no correspondence from the RO or the Veteran between the 
date of the August 2001 notice letter and the April 13, 2004 VA 
examination.  It is not factually ascertainable that an increase 
in disability occurred during the year prior to April 13, 2004.  
In fact, there is no evidence of record of increased 
symptomatology prior to the April 2004 VA examination.  

Thus, April 13, 2004 is the proper effective date for the 
assignment of a 40 percent rating for bladder incontinence.  The 
preponderance of the evidence is against the claim for an earlier 
effective date; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Effective date earlier than January 16, 2007 for the 60 percent 
evaluation for bladder incontinence

The RO granted an increased rating of 60 percent for bladder 
incontinence based on a March 2007 VA examination, which showed 
that the Veteran performed self-catheterization 2-3 times a day, 
wore a diaper at all times, and was unable to work because of 
bladder incontinence.

In evaluating voiding dysfunction, urinary incontinence warrants 
a 60 percent rating for urine leakage/incontinence requiring the 
use of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.

The RO assigned an effective date of January 16, 2007 for the 60 
percent rating based on the date the RO received the Veteran's 
increased rating claim.  See 38 C.F.R. § 3.1(r).  Prior to 
January 16, 2007, a December 19, 2006 VA treatment record shows 
the Veteran was started on an external catheter in the morning 
and evening with a condom catheter in between for leaking.  The 
use of an appliance such as a catheter warrants a 60 percent 
rating under Section 4.155a.  Thus, it was factually 
ascertainable on December 19, 2006 that a 60 percent rating for 
bladder incontinence was applicable; so using this as an 
effective date is more appropriate.

An effective date earlier than this does not apply.  A January 
2004 VA treatment record only shows that the Veteran had poor 
urinary control and that incontinence was reportedly "getting to 
be a problem."  Therefore, the medical evidence supports an 
effective date of December 19, 2006 for the assignment of a 60 
percent evaluation for bladder incontinence, but no earlier.  To 
the extent that any earlier effective date is not warranted, 
there is no doubt to be resolved.  See 38 C.F.R. § 3.102.

Effective date earlier than January 16, 2007 for the 60 percent 
evaluation for bowel incontinence

The RO granted an increased rating of 60 percent for bowel 
incontinence based on a March 2007 VA examination, which showed 
that the Veteran had fecal incontinence, had to wear a diaper at 
all times, and had involuntary bowel movements every 2-3 days.

In evaluating impairment of sphincter control, a 60 percent 
rating is warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. 
§ 4.115a.

The RO assigned an effective date of January 16, 2007 for the 60 
percent rating based on the date the RO received the Veteran's 
increased rating claim.  See 38 C.F.R. § 3.1(r).  There is no 
medical evidence within one year of this claim 
showing that a 60 percent rating was warranted.  Thus, it was not 
factually ascertainable at any time during the year prior to 
January 16, 2007 that a 60 percent rating was appropriate.


ORDER

Entitlement to an effective date earlier than April 13, 2004 for 
the assignment of a 40 percent evaluation for bladder 
incontinence is denied.

Entitlement to an effective date of December 19, 2006, but no 
earlier, for the assignment of a 60 percent evaluation for 
bladder incontinence is granted, subject to the rules and payment 
of monetary benefits.

Entitlement to an effective date earlier January 16, 2007 for the 
assignment of a 60 percent evaluation for bowel incontinence is 
denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


